By the Court, Sanderson, J.:
Ejectment to recover part of Block Number Twenty-Five, in the City of San Francisco. The plaintiff had judgment, and the defendant appealed.
The plaintiff’s title is founded upon a sale of the premises by the. Tax Collector for taxes of 1857-8, made under the Revenue Act of 1857 (Statutes 1857, p. 325,) and the Act of 1859 (Statutes 1859, p. 4,) legalizing the tax list of the City and County of San Francisco for the fiscal year ending June 30, 1858. In support of his title he offered in evidence a deed from the Tax Collector to one Yassault, under whom he claims. The defendant objected to the deed upon a variety of grounds affecting its validity. It is unnecessary to notice them' in detail. So far as they relate to the historical part of the deed they are fully answered by the cases of O’ Grady v. Barnhisel, 23 Cal. 287; and Brunn v. Murphy, 29 Cal. 326. On comparing the recitals in the deed with the provisions of the eighteenth section of the statute under which they were prepared, we find no fault.
*108Nor was it necessary before introducing the deed to prove that the person by whom it was executed held the office of Tax Collector at the time the sale was made. There is some conflict as to how far Courts should go in the exercise of judicial knowledge in respect to who are occupants of inferior offices and tribunals. It is settled that they will take notice of who are the principal officers of State, heads of Departments, foreign Ministers, United States Senators, Marshals, Sheriffs and the like, and the genuineness of their signatures. In Louisiana the Courts take notice of the signatures of all executive and judicial officers to all official acts. (Jones v. Galis’ Curax’r, 4 Martin, 635 ; Wood v. Fitz, 10 Martin, 196 ; Follain v. Lefevre, 3 Rob. 13; Despau v. Swindler, 3 Martin, N. S., 705.)
The general rule upon this subject is, that Courts will take notice of whatever ought to be generally known within the limits of their jurisdiction. (1 Greenleaf Ev. 11.) We think that the Courts ought at least to go so far as to take notice as to who fill the various county offices within their jurisdiction and the genuineness of their signatures. But independent of this, the deed in question was properly acknowledged before a competent officer, and therefore entitled to admission without further proof.
Nor was the deed void on the ground that the description of the premises is insufficient. The premises are described as constituting Block Number Twenty-Five less a lot belonging to Bryant, seventy by one hundred and thirty-seven and a half, in the southeasterly corner. It is also described by giving the streets by which it is bounded. We think it sufficient both for the purposes of assessment and conveyance. But if not, the defect was cured by the Act of 1859, already mentioned. (People v. Holladay, 25 Cal. 300.)
Nor did the Court err in excluding the testimony offered by the defendants for the purpose of defeating the tax sale. They offered the testimony by cross examination of one of the plaintiff’s witnesses, and as it did not tend to rebut anything which that witness had said upon the direct examination, it was properly excluded upon the objection of plaintiff to that mode *109of proof. So far as we can learn from the transcript, the offer was not subsequently renewed.
There is nothing in the other points deserving of special notice. The plaintiff showed a right to recover on his tax title, and the Court did not err in so advising the jury.
Judgment affirmed.
Mr. Chief Justice Currey did not express any opinion.